

115 HRES 1069 IH: Requiring the President to seek congressional authorization prior to any engagement of the United States Armed Forces against any adversary.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1069IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Ms. Gabbard for herself and Mr. Jones) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRequiring the President to seek congressional authorization prior to any engagement of the United
			 States Armed Forces against any adversary.
	
 Whereas President Trump has clearly indicated an intention to use the United States Armed Forces against Syria, Russia, and Iran and has not presented a plan to Congress, consulted with Congress, or sought authorization from Congress for the use of such forces;
 Whereas Congress has not authorized the use of military force against Syrian, Iranian, or Russian armed forces in any capacity, and has not declared war against any such governments;
 Whereas Congress has the sole power to declare war under article I, section 8, of the Constitution; Whereas Section 3 of the War Powers Resolution (50 U.S.C. 1542) requires the President, in every possible instance, to consult with Congress before introducing the Armed Forces into situations of hostilities or imminent hostilities, and to continue consultations while the Armed Forces remain in such situations;
 Whereas Section 9018 of the Department of Defense Appropriations Act, 2018 (Division C of Public Law 115–141), states None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. (6) 1542 and 1543).;
 Whereas, on September 10, 2018, President Trump’s National Security Advisor John Bolton warned that Syria would face a much stronger United States response than the airstrikes on the Syrian government in April 2017 and April 2018;
 Whereas, on September 6, 2018, the United States State Department Representative for Syria Engagement, James Jeffrey, stated that now the United States will not tolerate an attack. Period. and that Any offensive is to us objectionable as a reckless escalation.;
 Whereas, on September 7, 2018, the United States Ambassador to the United Nations alluded to warfare when warning Syria, Russia, and Iran of dire consequences for actions taken in Idlib, Syria; and
 Whereas, on September 12, 2018, the United States Ambassador to the United Nations stated that not just chemical weapons would be addressed by the United States and our allies. But any offenses on the civilian people on Idlib was going to be dealt with: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the President is required—
 (A)to seek congressional authorization prior to any engagement of the United States Armed Forces against Syria, Iran, or Russia; and
				(B)
 to consult with Congress in every possible instance before introducing the Armed Forces into situations of hostilities or imminent hostilities, in accordance with Section 3 of the War Powers Resolution (50 U.S.C. 1542); and
 (2)the use of the Armed Forces without congressional authorization is illegal and unconstitutional under article I, section 8 of the Constitution.